Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of grand larceny in the third degree, defendant argues that the court erred in charging accessorial liability. That issue is unpreserved and we decline to reach it in the interest of justice (CPL 470.15 [6] [a]). Nor do we find that defendant was denied the effective assistance of counsel by his attorney’s failure to object to the charge on accessorial liability (see generally, People v Satterfield, 66 NY2d 796, 798-799; see also, People v Kimbrough, 155 AD2d 935, Iv denied 75 NY2d 814). (Appeal from judgment of Supreme Court, Erie County, Flynn, Jr., J.—grand larceny, third degree.) Present—Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.